                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                               LUFKIN DIVISION


NORMAN L. AGNEW                                           §

VS.                                                       §               CIVIL ACTION NO. 9:17-CV-110

DETECTIVE JOHNSON, et al.,                                §

                               ORDER ADOPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Norman L. Agnew, a former pre-trial detainee confined at the Nacogdoches County
Jail, proceeding pro se and in forma pauperis, filed this civil rights action pursuant to 42 U.S.C. §

1093 against the following defendants: City of Nacogdoches Police Department, Nacogdoches

Sheriff’s Department, the Nacogdoches County Jail, Sheriff Thomas Kersee, Detective Johnson with

the Nacogdoches Police Department, Detective Scott Weens with the Nacogdoches Police

Department, Jailer Don Barlow, Grand Jury Foreman David Darby and Assistant District Attorney

Nicole Lastrocco.1

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends plaintiff’s motions for preliminary inunction and motion for

temporary restraining order be denied.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge has been filed.2




        1
           On December 1, 2017, plaintiff’s claims against the Nacogdoches Police Department, the Nacogdoches
Sheriff’s Department, the Nacogdoches County ail and individual defendants Darby and Lastrocco were dismissed for
failure to state a claim and as frivolous (docket entry nos. 22 & 23).
        2
            Plaintiff received a copy of the Report and Recommendation on August 19, 2019 (docket entry no. 68).
                                            ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED.


            So Ordered and Signed
            Sep 10, 2019




                                               2
